           Case 1:19-cv-00233-PAE Document 70 Filed 09/15/20 Page 1 of 1
                                                                                                       9/15/2020



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
STEVEN W. HOLLAND,                                                      :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   19-CV-233 (PAE) (JLC)
                                                                        :
CHASE BANK USA, N.A.,                                                   :
                                                                        :
                                    Defendant.                          :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated September 11, 2020 (Dkt. No. 69), Judge Engelmayer

referred this case to me for settlement. The parties are directed to advise the Court within 30

days when they wish to schedule a settlement conference. The parties should do so by filing a

letter-motion on the docket that indicates at least three dates that are mutually convenient for the

parties. Alternatively, counsel are free to e-mail my deputy clerk, David Tam, at

David_Tam@nysd.uscourts.gov to find a mutually convenient date for the parties and the Court.

In light of the COVID-19 pandemic, any settlement conference in the foreseeable future will

likely be conducted telephonically. Using the Court’s conference line system, the Court will

begin the settlement conference in joint session with all parties on the line before breaking into

private session and speaking to the parties individually, as the technology the Court is using can

facilitate breakout sessions with each side.

        SO ORDERED.

Dated: September 15, 2020
       New York, New York
